       Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

RICHARD MORRISON,                :
                                 :
           Plaintiff,            :
      VS.                        :               NO. 7:20-CV-00238-HL-TQL
                                 :
CCA CORR-CIVIL, et al.,          :
                                 :
           Defendants.           :
________________________________ :

                               ORDER OF DISMISSAL

       Presently pending before the Court are various pleadings filed by pro se Plaintiff

Richard Morrison, a prisoner currently incarcerated at the Wilcox State Prison in

Abbeville, Georgia. For the following reasons, Plaintiff’s motion for reconsideration

(ECF No. 37) is DENIED, and Plaintiff’s claims are DISMISSED without prejudice.

       I.     Motion for Reconsideration

       As an initial matter, Plaintiff has filed a motion seeking reconsideration of the

Court’s May 6, 2021 Order directing the Plaintiff to recast his pleadings on the Court’s

standard § 1983 form and pay the remaining $102.00 of the Court’s $402.00 filing fee.

The May 6th Order also denied Plaintiff’s remaining motions, most of which sought to

amend his original petition for mandamus. See generally Order, May 6, 2021, ECF No.

25. Local Rule 7.6 provides that motions for reconsideration shall not be filed as a matter

of routine practice. M.D. Ga. R. 7.6. Generally, such motions will only be granted if the

movant demonstrates that (1) there was an intervening development or change in

controlling law, (2) new evidence has been discovered, or (3) the court made a clear error
          Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 2 of 7




of law or fact. Rhodes v. MacDonald, 670 F. Supp. 2d 1363, 1378 (M.D. Ga. 2009).

       In this case, Plaintiff has failed to demonstrate that any of these bases for

reconsideration apply. Plaintiff devotes several pages of his motion to his contention that

this case should not be dismissed because Plaintiff paid only $300.00 of the Court’s

$402.00 filing fee. Mot. Recons. 2-3, ECF No. 37. Plaintiff has now paid the remaining

$102.00 of the filing fee, and the Court is not dismissing Plaintiff’s claims on that basis.

See Notice of Filing Fee Paid, May 21, 2021. Plaintiff’s motion for reconsideration on

this issue is therefore moot.

       Plaintiff also contends that he should not have to recast his petition for mandamus

on the Court’s standard § 1983 form because to do so would be “contrary to his cause of

actions,” and he also asserts that he has “every legal right[] to amend his case/claims at will

any time prior to a ruling by the adjudicating courts entertaining the case, without any

limitations imposed by the U.S. Courts.” Id. at 4-5. Plaintiff, however, is only permitted

to amend his Complaint once as a matter of right at this stage of the litigation and must

seek permission from the Court to file any additional amendments. Fed. R. Civ. P. 15.

The May 6th Order was intended to give Plaintiff permission to incorporate all his

amendments into a single document so that the Court could more efficiently resolve his

claims.     But, as discussed in more detail below, even if the Court reviews each of

Plaintiff’s proposed amendments, Plaintiff has failed to state an actionable claim for relief.

Reconsideration of the Court’s instructions to Plaintiff to recast his claims for relief on one

single form is therefore also unwarranted.        Plaintiff’s motion (ECF No. 37) is thus
                                              2
       Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 3 of 7




DENIED in its entirety.

       II.    Preliminary Screening

              A.      Standard of Review

       The Prison Litigation Reform Act (“PLRA”) obligates the district courts to conduct

a preliminary screening of every complaint filed by a prisoner who seeks redress from a

government entity, official, or employee. See 28 U.S.C. § 1915A(a). When conducting

preliminary screening, the Court must accept all factual allegations in the complaint as true.

Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) abrogated in part on other

grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010); Hughes v. Lott, 350 F.3d 1157, 1159-60

(11th Cir. 2003). Pro se pleadings, like the one in this case, are “held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally construed.”

Id. (internal quotation marks omitted). Still, the Court must dismiss a prisoner complaint

if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted;

or (2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A(b).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

“claims whose factual contentions are clearly baseless.” Id. (internal quotation marks

omitted). A complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                               3
       Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 4 of 7




556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). In other words, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Id. at 556. “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678.

               B.       Factual Allegations and Plaintiff’s Claims

       The Court has reviewed the original Petition and each of Plaintiff’s amendments in

accordance with the above-described standard (ECF Nos. 1, 5, 10, 16, 17, 21, 23, 26). As

best as the Court can tell, Plaintiff claims that Defendants were “creating and selling

unlawful fraudulent unauthorized bonds in the plaintiff name illegally falsifying plaintiff

identity and name for monetary profits and gains.” 7th Mot. Am. Pet. 2, May 12, 2021,

ECF No. 26.         Plaintiff therefore served each Defendant “with a[] sworn-affidavit[]”

concerning “tort claims” related to this alleged fraud, but Defendants failed to rebut those

affidavits. Pet. Mandamus 6, ECF No. 1. Plaintiff then submitted “files and records such

as affidavits, of notarized tort claims . . . to the U.S. Department of Treasury officially

liquidating the un-rebutted claims making the debt and claims legal and binding.” 2d Mot.

Am. Pet. 1-2, ECF No. 10.          Plaintiff thus contends the government owes him “an

outstanding unpaid debt” of somewhere between 40 and 240 million dollars, and he
                                              4
       Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 5 of 7




apparently seeks relief that would require Defendants to pay those sums to him. See id.

       Plaintiff’s claims for relief appear to be largely based on the “sovereign citizen”

movement. See, e.g., Gravatt v. United States, 100 Fed. Cl. 279, 280 (2011) (noting “[t]he

goal of some sovereign citizens is the recovery of money from the United States” and such

cases may involve the sovereign citizen submitting documents to the government

purportedly creating debts which the government must repay to the sovereign citizen).

Plaintiff was previously advised that his pleadings bore hallmarks of the “sovereign

citizen” or “Redemptionist” theories, told that these theories were baseless, and warned

that his continued reliance on such theories could result in the dismissal of his claims.

Order 8, May 6, 2021, ECF No. 25. Accordingly, Plaintiff’s claims based on these

theories are now dismissed as frivolous.         Muhammad v. Smith, No. 3:13-cv-760

(MAD/DEP), 2014 WL 3670609, at *2 (N.D.N.Y. July 23, 2014) (collecting cases and

noting that “[t]heories presented by redemptionist and sovereign citizen adherents have not

only been rejected by courts, but also recognized as frivolous and a waste of court

resources”).

       Further, even assuming without deciding that Plaintiff had a valid tort claim for

which he obtained a state court judgment, his contention that the federal courts must

enforce that judgment fails to state an actionable claim. Federal courts lack the “power to

issue writs of mandamus to direct state courts and their judicial officers in the performance

of their duties.” Moye v. Clerk, DeKalb Cnty. Superior Court, 474 F.2d 1275, 1276 (5th


                                             5
       Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 6 of 7




Cir. 1973) (per curiam). 1 To the extent Plaintiff’s claims are based on this theory, they

are therefore also dismissed.

       Similarly, Plaintiff’s claim that the federal courts (or any other Defendants) violated

42 U.S.C. § 1986 by turning a blind eye to the alleged fraud and refusing to require the

government to pay damages lacks merit. See, e.g., 7th Am. Compl. 3-4, May 12, 2021,

ECF No. 26. Under § 1986, a plaintiff may bring a claim “against anyone who has

‘knowledge that any of the wrongs conspired to be done, and mentioned in section 1985 of

this title, are about to be committed, and having the power to prevent or aid in preventing

the commission of the same, neglects or refuses so to do.’” Park v. City of Atlanta, 120

F.3d 1157, 1159 (11th Cir. 1997). But “[t]he text of § 1986 requires the existence of a §

1985 conspiracy.” Id. at 1160. Thus, a plaintiff cannot “establish a violation of § 1986

without establishing a violation of § 1985.” Id. To state a claim for a conspiracy under §

1985, a plaintiff must show:

       (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly,
       any person or class of persons of the equal protection of the laws, or of equal
       privileges and immunities under the laws; and (3) an act in furtherance of the
       conspiracy; (4) whereby a person is either injured in his person or property
       or deprived of any right or privilege of a citizen of the United States.

Id. at 1161 (citing § 1985(3)).

       Plaintiff has not pleaded any specific facts establishing that federal actors conspired


1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to close of business on September 30, 1981.

                                               6
       Case 7:20-cv-00238-HL-TQL Document 42 Filed 07/26/21 Page 7 of 7




with state actors to take any action, much less that they conspired to deprive Plaintiff of a

multimillion-dollar judgment in an unspecified “tort claim.” His vague and conclusory

claims of a conspiracy are nothing more than speculation, and any potential § 1985 and §

1986 claims are therefore also subject to summary dismissal. See Cooksey v. Waters, 435

F. App’x 881, 883 (11th Cir. 2011) (per curiam) (affirming grant of summary judgment on

§§ 1985 and 1986 claims where plaintiff had made only “[c]onclusory allegations of

discrimination and conspiracy, without more”).

       III.   Conclusion

       For the foregoing reasons, Plaintiff’s motion for reconsideration (ECF No. 37) is

DENIED, and Plaintiff’s claims are DISMISSED without prejudice.

       SO ORDERED, this 26th day of July, 2021.

                                          s/ Hugh Lawson
                                          HUGH LAWSON, SENIOR JUDGE




                                             7
